Citation Nr: 0203873	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  99-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
right axillary nerve damage with deltoid muscle atrophy prior 
to March 20, 1997.  

2.  Entitlement to an evaluation in excess of 50 percent for 
right axillary nerve damage with deltoid muscle atrophy 
effective from March 20, 1997.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1985.  This appeal comes before the Board of 
Veterans' Appeals (Board) from December 1993 and January 1998 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded the case to the RO 
in November 2000.  

The veteran filed a claim for an increased rating for the 
disability at issue on September 15, 1993.  At the time, his 
disability was rated as 40 percent disabling.  The effect of 
subsequent RO rating actions is that it remains rated as 40 
percent disabling until March 20, 1997, at which point the 
rating is increased to 50 percent disabling.  Essentially, 
the veteran has appealed the RO's determinations that his 
disability is not more than 40 percent disabling prior to 
March 20, 1997, and that it is not more than 50 percent 
disabling from March 20, 1997 to present..

Preliminary review of the record reveals that while the RO 
provided the veteran with the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) in the October 1998 
supplemental statement of the case, the RO did not expressly 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked inference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

The U. S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veteran's Appeals prior to March 1, 
1999) (hereinafter Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

Next, in the Board's November 2000 remand, it referred the 
matter of service connection for cervical spine disability to 
the RO for development.  There is no indication in the record 
that any development was undertaken by the RO, as the veteran 
points out in his January 2002 correspondence.  This matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A claim for an increased rating for the service-connected 
disability in question was received by the RO on September 
15, 1993 and has remained open since then.

2.  The evidence throughout the claim period in question is 
consistent with severe incomplete paralysis of the right 
upper radicular group but is not consistent with complete 
paralysis of the right upper radicular group with all 
shoulder and elbow movements lost or severely affected.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but not higher, for 
right axillary nerve damage with deltoid muscle atrophy from 
September 15, 1993 through March 19, 1997 have been met.  38 
U.S.C.A § 5107 (West Supp. 2001); 38 U.S.C.A. §§ 1155, 5110 
(West 1991); 38 C.F.R. §§ 4.7, 4.14. 4.40, 4.45, 4.124a, 
Diagnostic Code 8510 (2001).

2.  The criteria for a disability rating in excess of 50 
percent for right axillary nerve damage with deltoid muscle 
atrophy from March 20, 1997 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.7, 4.14, 4.40, 4.45, 4.124a, Diagnostic Code 8510 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified as amended 
38 C.F.R. § 3.159).  The record shows that the veteran was 
notified of the RO's rating decisions in December 1993, 
January 1995, January 1998, October 1998, and January 2002, 
and that he was provided with statements of the case and 
supplemental statement of the case in May 1999, June 1999 and 
January 2002, as well as other correspondence, including the 
Board's November 2000 remand, informing him of the evidence 
necessary to substantiate his claim and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the rating decisions, statements of the case, 
supplemental statement of the case, Board remand, and other 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

VA communication with the veteran includes the Board's 
remand, wherein it was noted that the veteran was informed 
that an attempt had already been made to obtain evidence that 
was claimed to exist, that it had been reported that the 
evidence was not available, and that the veteran was free to 
submit evidence.  Another communication came at the time of 
the January 2002 supplemental statement of the case, wherein 
the RO advised the veteran what attempts it had made to 
obtain records, what the results of those attempts were, and 
of the VCAA requirements indicating that it was the 
claimant's responsibility to support his claim.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2001); 66 Fed. 
Reg. 45620-45632.  The veteran indicated what treatment he 
received, and after reviewing the record, including the 
correspondence between the RO and Veterans Health 
Administration personnel between December 2000 and September 
2001, the Board concludes that VA has made reasonable 
attempts to obtain all such necessary treatment records.  The 
Board further concludes that VA has notified the veteran of 
evidence it has and has not been able to obtain and that he 
himself could attempt to obtain the latter and submit it.  
The veteran has been advised as recently as January 2002 that 
he has the right to submit additional evidence.  There are of 
record service, VA, and private medical records as well as 
lay statements from the veteran and employment records 
relating to his claim.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  

In this case, the Board finds that VA has complied with 
38 C.F.R. § 3.103, 38 C.F.R. § 3.159 as amended [see 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001)], and the duty to assist and 
the duty to notify the veteran of any information and 
evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, it adjudicated the 
veteran's claim in light of the VCAA in its January 2001 
rating decision as reflected by the January 2002 supplemental 
statement of the case.  Moreover, the RO's actions comply 
with the amendments to 38 C.F.R. §§ 3.159 and 3.326(a), the 
latter because a VA examination as defined by 
38 C.F.R. § 3.326(a) as amended is of record.  VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision.  Accordingly, the Board may 
proceed with a discussion of the matters at issue.

Factual background

An April 1984 service medical record indicates that the 
veteran reported that he had been lifting a generator with 
others when those others dropped their ends.  He heard a pop 
and had sudden pain and his arm went numb for about five 
minutes.  X-rays were normal.  The assessment was atrophy of 
the deltoid.  

On service consultation in June 1984, the veteran was 
reported to have severe right deltoid atrophy and to have all 
other motor groups intact.  He had numbness over the anterior 
and lateral shoulder.  The assessment was chronic axillary 
nerve injury with residual weakness of the right deltoid.  

On service discharge examination in June 1985, the veteran 
had atrophy of the right deltoid and a deformed right 
shoulder.  

On VA examination in September 1986, neurological examination 
revealed at least a 50 percent reduction of right upper 
extremity abduction muscle strength, affecting all three 
divisions of the deltoid muscle, as well as diminished 
sensation over the right shoulder.  Electromyography was 
consistent with severe right axillary nerve palsy.  

On VA orthopedic examination in February 1987, the veteran 
had a full range of motion of his right shoulder, in addition 
to deltoid atrophy and weakened abduction.

On September 15, 1993, the RO received from the veteran a 
claim for an increased rating for his right shoulder 
disability, asserting that his right shoulder had become 
increasingly painful and that this was keeping him from 
sleeping.  He reported spasm of his right shoulder and that 
it had caused a decrease in the mobility of his right 
shoulder and arm.

In September 1993, the RO requested that the veteran submit 
medical records indicating an increase in his disability.  

On December 21, 1993, the RO advised the veteran that his 
claim was denied because medical evidence was not received.  
It advised the veteran that he had one year from the date of 
his claim to submit any additional evidence.  

In July 1994, the veteran submitted VA outpatient treatment 
reports, dated in March and June 1994, in support of his 
claim for an increased rating.  He stated that his pain and 
discomfort had increased in both frequency and intensity, and 
that it had led him to seek further help from VA.

A March 18, 1994 VA medical record indicates that the veteran 
was on amitriptyline and ibuprofen for pain, and that his 
motor was decreased at the right deltoid.  

A June 1994 VA medical record indicates that the veteran 
reported that he worked at the post office.  

A VA neurology examination was conducted in August 1994.  The 
veteran stated that lately, his right shoulder pain had 
become more frequent, and that he was having more problems 
moving his right upper extremity.  He thought his right upper 
extremity was becoming weaker, and he stated that sometimes 
he had cramps in his right shoulder.  

Clinically, the veteran had atrophy of the right deltoid 
muscle and weakness of the right supraspinatus and deltoid 
muscles.  There was mild winging of the right scapula.  There 
was also minor weakness in the muscles innervated by the 
radial, median, and ulnar nerves.  Strength in the deltoid 
muscle was in the range of 4-/5.  There was an area of 
numbness in the axillary nerve distribution.  Deep tendon 
reflexes were a little bit decreased in the right upper 
extremity.  The impression was right brachial plexopathy.  

The RO denied the veteran's claim in January 1995.  

The veteran submitted a notice of disagreement in January 
1995.  

A March 20, 1997 VA medical record indicates that the veteran 
reported that his right shoulder pops in and out of socket at 
times.  The next day, clinically, there was no obvious 
deformity and no point tenderness.  Abduction was to 120 
degrees and internal rotation was to 50 degrees.  Pain 
increased with his palms up.  The assessment was probable 
calcific tendinitis.  

On VA orthopedic evaluation in May 1997, the veteran had 
significant anterior, middle and posterior deltoid atrophy.  
Impingement sign was negative, as was apprehension sign with 
external rotation.  Apprehension sign was positive with 
internal rotation.  Sulcus sign was positive, and there was 
questionable posterior instability.  The impression was 
axillary nerve palsy.  

On VA evaluation in June 1997, the veteran reported that he 
had subluxed or dislocated his right shoulder but that he 
could not do it voluntarily.  The assessment was 
multidirectional shoulder instability.  

In July 1997, the veteran stated that he was experiencing 
more frequent muscle spasm, numbness, and popping of his arm 
out of joint, causing him to take more time off from work due 
to the pain associated with the flare ups.  The medication he 
was taking gave him only minor and short periods of relief.  

On VA evaluation in August 1997, the veteran reported 
frequent shoulder dislocations associated with severe pain.  
Clinically, he had profound deltoid atrophy with a lax joint.  
The impression was axillary neuropathy.  

On VA evaluation in September 1997, the veteran had 
multidirectional instability of his right shoulder.  

On VA orthopedic examination in October 1997, the veteran 
stated that he was unable to lift things above his head, and 
that he was in constant pain in his shoulder.  He stated that 
his right arm had dislocated on several occasions, and that 
it had done so four times between January and October.  

Clinically, there was lost contour of the veteran's right 
shoulder musculature.  He had trapezius muscle tightness and 
marked atrophy of his right deltoids and decreased sensation 
in the axillary nerve distribution in his right upper 
extremity on the lateral aspect of his right forearm.  Active 
shoulder flexion was from zero to 130 degrees, active 
shoulder abduction was from zero to 105 degrees, and active 
shoulder internal rotation was from zero to 45 degrees.  Full 
range of motion was possible passively, but it caused pain.  
The veteran was unable to perform full range of motion due to 
weakness in his shoulder girdle musculature.  His strength 
was 2/5 in shoulder abduction, flexion, and external 
rotation.  An electromyogram had revealed chronic advanced 
right axillary neuropathy with evidence of ongoing 
denervation in the deltoid muscle.  He had a right cervical 
radiculopathy at C5,6 and 7 levels with active denervation 
restricted to the paraspinal muscles except for the deltoid 
muscles as described above.  

On VA evaluation in November 1997, muscle motor testing 
revealed that the veteran's right shoulder abduction strength 
was 3/5, flexion was 3 to 4/5, triceps strength was 5/5, and 
wrist extensor strength was 5/5.  The veteran had normal 
passive range of motion of the right shoulder in all 
directions.  Active abduction and flexion were both from zero 
to 120 degrees due to weakness.  The veteran was advised to 
continue exercising at home, and that he should consider 
surgery to prevent recurrent dislocations.  

In January 1998, the RO increased the veteran's disability 
rating from 40 to 50 percent, effective from July 16, 1997, 
indicating that the July 1997 correspondence which it 
received from the veteran on that date was a claim for an 
increased rating.

The RO sent the veteran a copy of the rating decision in 
February 1998, with an appeal rights notice.  

In February 1998, the veteran disagreed with the effective 
date assigned in January 1998.

On VA evaluation in March 1998, the veteran had no sensation 
over his right shoulder or upper arm and no vibratory 
sensation over his right lateral upper arm.  Motor was 3/5 in 
right arm abduction and 4/5 on right elbow flexion.  He had 
2+ reflexes in the biceps.  The assessment was denervated 
deltoid.  

In an October 1998 rating decision, the RO awarded the 
veteran a 50 percent rating effective from March 20, 1997.  
The June 1999 statement of the case on the effective date 
indicates that the claim was received in July 1997, and that 
outpatient treatment records show treatment from March 20, 
1997, so therefore, the effective date of the increased 
rating was the date of the first outpatient treatment record.  

A substantive appeal was submitted in June 1999.

The veteran has submitted his 2000 leave record.  The record 
does not indicate for what medical problem(s) or other 
situation(s) leave was taken.  

A June 2001 private medical record indicates that the veteran 
injured his right shoulder, feeling pain, while picking up a 
bucket at work.  The diagnosis was chronic subluxation of the 
right shoulder.  Light duty with no lifting over five pounds 
and no overhead duty, until surgically corrected, was 
prescribed.

A June 2001 employment duty assignment record indicates that 
the veteran accepted a limited duty position.  


Pertinent law and regulations

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2001).

Abandoned claims.  Where evidence requested in connection 
with a claim for an increase is not furnished within one year 
after the date of request, the claim will be considered 
abandoned.  38 C.F.R. § 3.158 (2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
received prior to the expiration of the appeal period will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  
38 C.F.R. § 3.156(a) and (b).  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Under the provisions of 38 C.F.R. § 4.124a, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See note 
preceding Diagnostic Code 8510.

Mild incomplete paralysis of the upper radicular group of the 
major extremity warrants a 20 percent rating; moderate 
incomplete paralysis of the upper radicular group warrants a 
40 percent rating for the major extremity; severe incomplete 
paralysis of the upper radicular group warrants a 50 percent 
rating for the major extremity.  With complete paralysis of 
the upper radicular group, which warrants a 70 percent rating 
for the major extremity, all shoulder and elbow movements are 
lost or severely affected, with hand and wrist movements not 
affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Avoidance of pyramiding:  Evaluating the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

Analysis

In this case, the RO has established a staged rating.  That 
is, during the same claim, which was received on September 
15, 1993, the RO has determined that the veteran's disability 
was no more than 40 percent disabling prior to March 20, 
1997, and that it was no more than 50 percent disabling from 
March 20, 1997 to present.  The Board disagrees that a staged 
rating is warranted in this case.  The preponderance of the 
evidence establishes a uniform degree of disability during 
the entirety of the rating period.  

The Board notes first that the RO appears to have picked 
March 20, 1997 as the effective date for the date of increase 
by relying on the receipt of a July 1997 communication from 
the veteran as a claim for an increased rating and then 
finding that a March 20, 1997 VA outpatient treatment record 
which is of record and pre-dates it by less than a year could 
be used to provide the veteran with that effective date.

However, as stated in the Board's remand, the veteran's claim 
has remained open since he filed it on September 15, 1993.  
The reason for this is as follows:

The evidence here shows that an informal claim for an 
increased rating was received by the RO from the veteran on 
September 15, 1993.  The veteran submitted evidence at that 
time, of an increase in the severity of his disability, 
consisting of his lay statements to that effect.  In 
September 1993, the RO advised the veteran to submit evidence 
that his service-connected disability had increased in 
severity.  In July 1994, which was within one year of the 
RO's December 1993 denial of his claim for failure to submit 
evidence, he submitted March and June 1994 VA medical 
records, and in August 1994, a VA examination was conducted.  
All of these records were material to the veteran's increased 
rating claim.

In light of these facts, the Board concludes that the veteran 
submitted new and material evidence prior to the expiration 
of the appeal period for the RO's December 1993 decision.  
Thus, per 38 C.F.R. § 3.156(b), the evidence received in July 
1994 must be considered as having been filed in connection 
with the claim which started pending on September 15, 1993.  

The RO's decision on that claim came in January 1995, and the 
veteran timely disagreed with that decision in January 1995, 
and after he was issued the statement of the case on the 
matter in May 1999, he filed a timely substantive appeal in 
June 1999.

Therefore, once again, the claim remains open since September 
15, 1993.  

The Board has reviewed the record carefully to determine 
whether it shows an increase in the degree of disability 
after the claim was filed on September 15, 1993.  However, 
the Board is unable to conclude that this is the case.  The 
veteran alleged on September 15, 1993 that his disability had 
become worse, and his allegation constitutes lay evidence.  
Moreover, the Board believes that rather than the disability 
increasing after the claim was filed on September 15, 1993, 
there was an initial inadequacy in the quality and quantity 
of the medical evidence for the rating period in question, 
and that the degree of disability which was later reported to 
be present had existed when the claim was filed.  The medical 
evidence, in the Board's judgment, merely confirms what the 
veteran had been stating since September 15, 1993.  
Therefore, the same rating should be assigned throughout the 
course of the claim, from September 15, 1993 to the present.  

Turning to the degree of disability which is present, in the 
Board's judgment, severe incomplete paralysis, but not 
complete paralysis, of the right upper radicular group, has 
been shown.  Therefore, for the entirety of the rating 
period, a 50 percent rating, but not higher, is warranted.  A 
70 percent rating would require complete paralysis of the 
upper radicular group with all shoulder and elbow movements 
being lost or severely affected.  

In this case, on VA neurology examination in August 1994, the 
veteran had 4-/5 strength in his deltoid muscle.  In March 
1997, abduction was to 120 degrees and internal rotation was 
to 50 degrees.  In October 1997, active shoulder flexion was 
to 130 degrees, abduction was to 105 degrees, and internal 
rotation was to 45 degrees and a full range of motion was 
possible passively.  

On VA evaluation in November 1997, right shoulder abduction 
strength was 3/5 and flexion was 3-4/5 and active abduction 
and flexion were both to 120 degrees.  On VA evaluation in 
March 1998, motor was 3/5 in the right arm and 4/5 in right 
elbow flexion.  The veteran's deep tendon reflexes were 2+ in 
the biceps.  

These pieces of evidence show that disability about as 
equally approximating complete paralysis of the upper 
radicular group as severe incomplete paralysis has not been 
present during the rating period.  All shoulder and elbow 
movements are not lost or severely affected, and disability 
approximating this is required for a 70 percent rating for 
complete paralysis of the upper radicular group.  In fact, 
the veteran has substantially less impaired function than he 
would have if all shoulder and elbow movements were lost or 
severely affected, as a review of the clinical findings 
reported above will attest.  No more than severe incomplete 
paralysis is shown.  

DeLuca

Next, the Board notes that the veteran does not meet the 
criteria for a higher evaluation under Diagnostic Code 8510 
when it is considered in conjunction with 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 indicate that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:(a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.) (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

Turning to the facts, in addition to relevant DeLuca facts 
noted immediately above to justify no more than a 50 percent 
rating under Diagnostic Code 8510 in the absence of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, in August 1994, the 
veteran was noted to have right deltoid muscle atrophy and 
weakness and in March 1997, he had pain in abduction and 
internal rotation, and the pain increased with his palms 
facing upward.  In May 1997, apprehension sign was positive 
only with internal rotation.  Sulcus sign was positive, and 
there was questionable posterior instability.  In June 1997, 
he was felt to have multidirectional shoulder instability.  
In August 1997, he had profound deltoid atrophy with a lax 
joint.  

In October 1997, there was lost contour of the veteran's 
right shoulder musculature and trapezius muscle tightness as 
well as marked atrophy of his deltoids.  He was unable to 
perform a full range of motion due to weakness in his 
shoulder girdle musculature.  His strength was 2/5 in 
shoulder abduction, flexion, and external rotation.  In 
November 1997, his shoulder abduction strength was 3/5, his 
flexion was 3 to 4/5, and his triceps strength was 5/5.  In 
March 1998, his motor strength was 3/5 in right arm abduction 
and 4/5 in right elbow flexion.  

In light of the above, the Board concludes that the veteran 
does not meet the criteria for a higher evaluation than 50 
percent under Diagnostic Code 8510 when it is considered in 
conjunction with 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While clearly there is 
functional loss -- as reflected, for instance, by the degree 
of muscle weakness and atrophy which is present, as well as 
due to the limitation of motion -- the degree of functional 
loss due to pain, weakness, atrophy, instability, and the 
like does not nearly approximate the degree of functional 
loss which is present when there is complete paralysis of the 
upper radicular group with all shoulder and elbow movements 
lost or severely affected.  Functional impairment consistent 
with all shoulder and elbow movements being lost or severely 
affected is not shown by the clinical findings reported 
above.  Shoulder strength readings as high as 4/5 have been 
shown.  The amount of strength is an indication that 
functional impairment approximating complete paralysis of the 
upper radicular group is not present.  So are the clinical 
findings pertaining to the right shoulder, including its 
active range of motion, which indicate significantly less 
than complete functional impairment of shoulder and elbow 
movements, and that not all of the movements are severely 
affected.  The veteran still has substantially more use of 
his right shoulder and elbow than he would have if all 
shoulder and elbow movements were lost or severely affected, 
as reflected by the muscle strength and range of motion 
findings.

Next, the Board notes that the veteran has mentioned right 
shoulder dislocations and submitted a copy of an Office of 
General Counsel Opinion which deals with 38 C.F.R. § 4.14 
(2001) in April 1999, apparently on a quest for an additional 
rating under another Diagnostic Code.  The Board has reviewed 
the rating schedule and can find no other code under which an 
appropriate coexistent and compensable rating is warranted 
under the circumstances, however.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5202 
contemplate a compensable rating thereunder when there is 
other impairment of the humerus, with recurrent dislocation 
of the humerus at the scapulohumeral joint, and episodes of 
guarding of arm movements.  However, guarding is ratable 
under Diagnostic Code 8510 since Diagnostic Code 8510 rates 
based upon the degree to which movement is affected, and 
because Diagnostic Code 8510 must be considered in 
conjunction with 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, which 
provides for compensation to be accorded commensurate with 
the degree of functional impairment due to pain, more and 
less movement than normal, impaired ability to execute 
skilled movements smoothly, etc.  This being the case, the 
provisions of 38 C.F.R. § 4.14 prohibit a separate rating 
under Diagnostic Code 5202, as it would be pyramiding.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Similarly, an 
additional compensable rating is not permitted under 
Diagnostic Code 5203.  The note following it indicates that 
clavicle or scapula impairment may be rated alternatively on 
impairment of contiguous joint function, and certainly, by 
its terms, Diagnostic Code 8510 rates on impairment of 
contiguous joint function, so providing the veteran with a 
compensable rating under Diagnostic Code 5203 would be 
pyramiding and thus would violate 38 C.F.R. § 4.14.  The 
diagnostic codes are to be used alternatively rather than 
coincident with one another.  

Since the preponderance of the evidence is against the claim 
to the extent that it weighs against a disability rating 
greater than 50 percent for the disability at issue during 
the entirety of the rating period, there is no doubt to be 
resolved in the veteran's favor, and so the benefit of the 
doubt doctrine is not for application.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


ORDER

A 50 percent evaluation, but not higher, for right axillary 
nerve damage with deltoid muscle atrophy from September 15, 
1993 through March 19, 1997 is granted, subject to VA 
regulations governing the payment of monetary benefits.  

A disability evaluation in excess of 50 percent for right 
axillary nerve damage with deltoid muscle atrophy effective 
from March 20, 1997 is denied.  





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

